Citation Nr: 0004235	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-38 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the transitional 
cell carcinoma of the bladder, claimed as secondary to in-
service exposure to Agent Orange and asbestos, on an accrued 
benefits basis.

2.  Entitlement to service connection for the cause of the 
veteran's death, to include eligibility for Dependents 
Educational Assistance under 38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who died on May 
15, 1995.  The veteran served on active duty from June 1966 
to June 1968.  His decorations include the National Defense 
Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for bladder cancer, claimed as a result of exposure to 
herbicides.  By that same rating action, service connection 
was also denied for the cause of the veteran's death and it 
was determined that eligibility for Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35, was not established.  

In October 1995, the RO denied service connection for 
transitional cell carcinoma of the bladder, metastatic, as a 
result of asbestos exposure and exposure to Agent Orange 
(herbicides).  


FINDINGS OF FACT

1.  The record does not include evidence of an etiological 
link, or nexus, between transitional cell carcinoma of the 
bladder and the veteran's period of active service, to 
include claimed exposure to Agent Orange and asbestos 
therein.  

2.  The record does not include evidence of an etiological 
link, or nexus, between the veteran's death from transitional 
cell carcinoma of the bladder, lymph nodes, and liver, and 
his period of active military service, to include claimed 
exposure to asbestos and Agent Orange therein.  


CONCLUSIONS OF LAW

1.  The claim for service connection for transitional cell 
carcinoma of the bladder, claimed as secondary to exposure to 
asbestos and to Agent Orange, on an accrued benefits basis, 
is not well grounded. 38 U.S.C.A. 1110, 1131, 5107(a), 5121 
(West 1991 & Supp. 1998); 38 C.F.R. 3.303 (1999).

2.  The claim for service connection for the cause of the 
veteran's death, to include 
to include eligibility for Dependents Educational Assistance 
under 38 U.S.C., Chapter 35, is not well grounded.  38 
U.S.C.A. 1110, 1131, 1318, 5107(a), 5121 (West 1991 & Supp. 
1998); 38 C.F.R. 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For certain disabilities, including nephritis and 
cardiovascular-renal disease, service connection may be 
warranted if the disability is manifested to a compensable 
degree within one year following the veteran's discharge from 
active duty, based on application of the provisions 
pertaining to service connection on a presumptive basis which 
are found in 38 C.F.R. § 3.309 (1999).  

A veteran's death will be considered service-connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a)(1999); 
Harvey v. Brown, 6 Vet.App. 390, 393 (1994).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly or with some other 
condition, was the immediately or underlying cause of death 
or was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1999); Ashley v. Brown, 6 Vet.App. 52, 57 (1993).  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c); Schoonover 
v. Derwinski, 3 Vet.App. 166, 168-69 (1992).  When 
considering whether a condition was a contributory cause of 
death, "it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection."  38 C.F.R. § 3.312(c); Ventigan 
v.. Brown, 9 Vet.App. 34, 36 (1996).  

According to 38 C.F.R. § 3.309(e) (1999), if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1994) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6) (1998).  

Background

Service medical records are negative for treatment of bladder 
or kidney problems or any form of urogenital cancer.  On 
separation examination in April 1968, the veteran was 
clinically evaluated as normal with regard to the genito-
urinary system and all other anatomical systems.  

Service personnel records show that the veteran underwent 
basic training at Ft. Polk, Louisiana, and advanced 
individual training at Fort Sam Houston, Texas.  While 
stationed at Arlington Heights, Illinois, his principal 
military duties included medical corpsman and clerk/typist.  

A VA hospital summary, dated January 1989, shows a diagnosis 
of transitional cell carcinoma of the bladder, grade 2-3.  It 
was noted that transitional cell carcinoma was originally 
diagnosed in October 1987, when the veteran presented to his 
urologist with a complaint of left flank pain.  Due to the 
invasive nature of the carcinoma, it was planned for him to 
undergo chemotherapy and eventually, a total cystectomy.  

In February 1989, entitlement to nonservice-connected pension 
was granted on the basis of 100 percent disability due to 
transitional cell carcinoma of the bladder.  

A January 1992 VA hospital summary shows diagnoses of chronic 
pyelonephritic left kidney; chronic urethritis; redundant 
left ileal conduit; and status post cystoprostatectomy ileal 
loop urinary diversion for transitional cell carcinoma of the 
bladder Grade 2-3 in June 1989.  Additional VA treatment 
records, dated in 1993 and 1994, show that the veteran was 
followed for kidney and renal dysfunction.  

In December 1994, the veteran submitted a claim for service 
connection for a urinary condition and cancer, based on 
exposure to Agent Orange and asbestos.  In a subsequent 
December 1994 statement, the veteran indicated his belief 
that he was exposed to Agent Orange while stationed at Ft. 
Polk, Louisiana, in 1966.  The veteran stated that prior to 
his arrival, Agent Orange was used to clear areas.  
This claim had not yet been adjudicated at the time of the 
veteran's death.  

A VA discharge summary shows that in December 1994, the 
veteran was hospitalized for treatment of the following 
diagnoses:  obstruction of the ileal loops secondary to 
chronic inflammatory mass, pathology of which came back as a 
squamoid metaplasia; chronic renal failure; solitary kidney; 
and seborrheic dermatitis.  While hospitalized, he underwent 
a percutaneous nephrostomy and a looposcopy and excision of a 
lesion in the mid-ileal loop.  

VA hospital and treatment records show that in January 1995, 
the veteran underwent a cystoprostatectomy and ileal loop 
diversion, with left nephrectomy and revision of the ileal 
loop.   

A VA discharge summary shows that the veteran was 
hospitalized between March 20, 1995, and April 1, 1995.  He 
was admitted for percutaneous nephrostomy in order to biopsy 
the entire ureter, as well as for ileoscopy and biopsy of the 
ileal loop.  It was noted that biopsy had revealed findings 
of in situ carcinoma of the ureteral ileal anastomosis.  
During the hospital course, he underwent a biopsy of lymph 
nodes of the neck which came back with a diagnosis of 
transitional cell carcinoma of the bladder, metastatic.  The 
veteran declined chemotherapy locally as he wanted to 
continue chemotherapy nearer to his home.  The following 
diagnoses were shown on discharge:  1.  metastatic 
transitional cell carcinoma; 2.  degenerative joint disease; 
and 3.  chronic renal failure.  

VA treatment records, dated in May 1995, show that the 
veteran was receiving treatment for ureteral obstruction and 
ureteral cutaneous drainage, status post cystectomy and ileal 
conduit.  A medical record, dated April 15, 1995, indicates 
that the veteran was now terminal as a result of metastatic 
transitional cell carcinoma of the bladder to the lymph nodes 
and liver.  

The death certificate shows that the veteran died at his 
residence on May 15, 1995.  The immediate cause of death 
(final disease or condition resulting in death) is listed as 
terminal cancer.  

In June 1995, the appellant submitted a claim for service 
connection for the cause of her husband's death from cancer 
as a result of exposure to defoliants and asbestos, to 
include a claim for all accrued benefits to which she was 
entitled.  In a September 1995 statement, the appellant 
indicated that her husband served his basic training at Fort 
Polk, Louisiana.  She stated that this base had not been used 
for years and was thick with vegetation, which was cleared 
with Agent Orange, and the men in her husband's company were 
immediately sent in to set up and begin basic training.  She 
also indicated that her husband was stationed in Arlington 
Heights, Illinois, after basic training, at the Nike Missile 
Base, where he worked and lived in asbestos huts which are no 
longer in use.  

In developing the veteran's claim on appeal, the RO contacted 
the Commander of the USA Medical Command at Ft. Sam Houston, 
Texas, in order to request verification of the veteran's 
exposure to asbestos during his service at the U.S. Army 
Dispensary in Arlington Heights, Illinois, from 1966 to 1968.  
The RO eventually obtained a response from the Department of 
the Army, U.S. Army Center for Health Promotion and 
Preventive Medicine (USACHPPM).  USACHPPM could not locate 
any atmospheric asbestos fiber data for buildings occupied by 
the veteran at the former Arlington Heights Nike Missile 
Site, which precluded a definitive exposure assessment for 
that site.  

USACHPPM did undertake analysis of various other documents.  
It was noted that in various buildings on Fort Sheridan, the 
location of the veteran's parent medical unit for his medica 
detachment at the Arlington Heights' site, the presence of 
building materials containing asbestos was determined, and 
these materials included sprayed or troweled surfacing 
material, thermal insulation, and floor tiles.  In the early 
1990's, friable surfacing materials and thermal insulation 
were found in conditions ranging from good to significantly 
damaged and all floor tiles examined at this time were in a 
brittle state.  Based on the findings of the Corps of 
Engineers, it was logical to assume that the Arlington 
Heights' site (which was completed in 1959) was built with 
materials containing asbestos.  

In summary, USACHPPM confirmed that the location of the 
Arlington Heights Nike Missile site and those buildings on 
this site probably were constructed with building materials 
containing asbestos, however, USACHPPM was unable to 
determine whether there were any exposures or activities at 
the site which could have exceeded the permissible asbestos 
exposure level.  Lastly, asbestos exposure that exceeded the 
permissible level would not have been expected unless the 
individual's occupation required working directly with 
material containing friable asbestos.  

It was noted that asbestos within building materials does not 
mean that there was exposure to asbestos fibers within the 
building, as asbestos fibers would only be released in areas 
where material containing friable (easily crumbled or 
pulverized) asbestos is present.   

By letter dated November 1998, the appellant was informed 
that the wrong records were received in a development request 
from the office of a Dr. Colon-Otera, and that she would need 
to complete and return the enclosed authorization forms in 
order to again request the late veteran's medical records.  
The record does not indicate that a response was received 
from the appellant prior to certification of the claims on 
appeal in July 1999.  


Analysis

The threshold question that must be resolved with regard to 
each claim is whether the claim is well grounded, that is, 
that each claim is plausible or capable of substantiation.  
If a well grounded claim has not been presented, the appeal 
fails as to that claim, and the Board is under no duty to 
assist him or her in any further development of that claim, 
since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), and Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

I.  Service connection for transitional cell carcinoma of the 
bladder, claimed as secondary to Agent Orange exposure and 
asbestos exposure, on an accrued benefits basis.

Having reviewed the evidence of record, the Board has 
concluded that a well grounded claim for service connection 
for transitional cell carcinoma of the bladder, claimed as 
secondary to exposure to Agent Orange and asbestos, has not 
been presented.  Service medical records are negative for 
treatment of bladder problems or any type of urogenital 
cancer or disease.  The veteran was discharged from active 
duty in 1968, and there is no record of treatment, 
complaints, or diagnosis of carcinoma of the bladder until 
1987, or more than 15 years thereafter.  
In addition, none of the available medical reports suggests 
that there is an etiological relationship between the 
diagnosis of bladder cancer and the veteran's period of 
active service, to include exposure to either Agent Orange or 
asbestos therein.  In addition, the record does not include a 
medical opinion relating the veteran's death from terminal 
cancer to the alleged in-service exposure to Agent Orange and 
asbestos.  

Parenthetically, the Board notes that while treatment records 
show that the veteran was followed for chronic renal failure 
and kidney dysfunction during the 1990's, in addition to 
transitional cell carcinoma, there is no evidence of the 
manifestation of renal disease or nephritis within one year 
following the veteran's discharge from active duty, such that 
service connection would be warranted for disabilities of 
this type under the provisions of 38 C.F.R. § 3.309.  

With regard to asbestos exposure, it has been confirmed that 
the buildings at Arlington Heights, Illinois (where the 
veteran was stationed in the 1960's) were constructed of 
materials containing asbestos.  However, asbestos exposure 
that exceeded the permissible level would not have been 
expected unless the veteran's occupation required working 
directly with material containing friable asbestos.  The 
veteran was employed primarily as a medical corpsman and as a 
clerk during his Arlington Heights duty, and there is no 
evidence that he worked directly with asbestos during that 
time.  

Furthermore, the veteran is not entitled to a presumption of 
service connection for disabilities claimed as a result of 
Agent Orange exposure.  Specifically, the record indicates 
that during the veteran's entire period of active duty, he 
was stationed in the United States and did not serve in 
Vietnam.  The provisions of 38 C.F.R. § 3.309(e) are 
applicable only if the veteran was exposed to an herbicide 
agent during active military service, and 38 C.F.R. § 
3.307(a)(6) defines the term herbicide agent as "a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the Vietnam era."  

As the veteran did not serve in Vietnam during the Vietnam 
era, he is not entitled to a presumption of service-
incurrence for claimed disabilities under the provisions of 
38 C.F.R. § 3.309.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub.L.No. 98-542, 98 
Stat. 2715, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
However, the record does not include evidence which 
demonstrates that the veteran was in fact exposed to Agent 
Orange at Fort Polk during his stateside service, as has been 
alleged; and as noted, there is no medical evidence 
suggestive of an etiological link, or nexus, between the 
diagnosis of transitional cell carcinoma of the bladder and 
exposure to Agent Orange.  

For the reasons stated above, the Board has concluded that 
the record does not indicate evidence of an etiological link, 
or nexus, between transitional cell carcinoma of the bladder 
and the veteran's period of active service, to include 
exposure to Agent Orange or asbestos therein.  As such, the 
requirements for a well grounded claim have not been 
satisfied, and the claim for service connection for 
transitional cell carcinoma of the bladder, claimed on an 
accrued benefits basis, must be denied.  


II.  Service connection for the cause of the veteran's death, 
to include eligibility for Dependents Educational Assistance 
under 38 U.S.C., Chapter 35.  

As noted, in a claim for DIC benefits, service connection for 
the cause of the veteran's death may be granted if a disorder 
incurred in or aggravated by service caused, hastened, or 
contributed substantially or materially toward death. 38 
U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 (1999).  In 
a cause of death case, the determinative issue with regard to 
well-groundedness is whether the cause of the veteran's death 
can be linked to his period of active service.  Because this 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995).

Having reviewed the record, the Board has concluded that the 
appellant has failed to submit evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death.  On the death certificate, the immediate cause of 
death is listed as terminal cancer, and medical records from 
the months prior to death indicate that he had been diagnosed 
with transitional cell carcinoma of the bladder to the lymph 
nodes and liver.  As noted in the previous section, all 
systems were clinically evaluated as normal at the time of 
the veteran's separation from active duty in 1968 and there 
is no evidence of in-service treatment for bladder problems 
or any form of cancer.  Post-service treatment for bladder 
cancer is initially shown in 1987, or more than 15 years 
following the veteran's discharge from active duty, and there 
is no evidence of ongoing and continuing treatment for cancer 
of any type prior to that time.  Finally, the record is 
devoid of medical evidence, to include a medical opinion, 
which suggests that transitional cell carcinoma, which led to 
the veteran's death, was etiologically related to the period 
of active service or to exposure to either Agent Orange or 
asbestos therein.  

The Board also notes that the appellant has alleged that the 
veteran developed transitional cell carcinoma as a result of 
in-service exposure to Agent Orange and asbestos.  However, 
there is no evidence verifying in-service exposure to Agent 
Orange and the record shows that the veteran's entire period 
of active duty was served stateside, and he did not serve on 
active duty in Vietnam during the Vietnam era which is 
required for application of the provisions pertaining to 
presumptive service connection which are found in 38 C.F.R. 
§ 3.309 (1999).  Furthermore, during his active duty at 
Arlington Heights the veteran was employed as a medical 
corpsman and as a clerk, and there is no evidence that these 
duties resulted in exposure to friable asbestos.  

For these reasons, the Board has concluded that the appellant 
has failed to provide any evidence, save her own opinion, of 
an etiological relationship between the veteran's death from 
terminal cancer (transitional cell carcinoma) and his period 
of active military service, to include exposure to Agent 
Orange and asbestos therein.  
As a layman, the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, the Board finds that the requirements for a well 
grounded claim for service connection for the cause of the 
veteran's death have not been met, and the appellant's claim 
must be denied.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for transitional cell carcinoma of the 
bladder, claimed as secondary to in-service exposure to Agent 
Orange and asbestos, on an accrued benefits basis.  

As a well grounded claim has not been presented, service 
connection is denied for the cause of the veteran's death, to 
include to include eligibility for Dependents Educational 
Assistance under 38 U.S.C., Chapter 35.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

